DETAILED ACTION
This communication is in response to U.S. Application No. 14/724146 filed on September 22, 2020. 

Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on September 22, 2020, claims 1-20 were searched upon and Examiner concludes the Teichmann et al. U.S. Patent Application Publication No. 2013/0086097 and further in view of Zeringue et al. U.S. Patent No. 8,726,177 and Bennett et al. U.S. Patent No. 5,615,367 do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-20. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“providing a user interface allowing a user to drag and drop logical objects onto a virtual canvas and to select properties of such logical objects and to join two or more of such logical objects together using a predefined joining logic within a graphical computer workspace to form a graphical query, the user interface displaying on the virtual canvas graphical representations of the logical objects and a connection between two joined logical objects; within a translation module: receiving a listing of logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the user interface; associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables wherein the data dictionary maps each logical object to a set of component entities and maps each entity to a corresponding database table and to specific fields in the corresponding database table through a set of keys, wherein at least one of the logical objects is associated with a plurality of database tables and the data dictionary includes a source and destination table that represents a parent/child relationship between two of the plurality of database tables wherein the source represents the parent table and the destination represents the child table; arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary mappings including using the parent/child relationship represented in the source and destination table to hierarchically order a database key relationship relating to the parent table before a database key relationship relating to the child table and joining the associated logical objects to form a query structure of the database tables and keys for the database tables wherein the database tables are joined together in accordance with the joining logic; and transforming the query structure into a database query for a specified database management system wherein the database query uses the database management system query syntax.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Teichmann et al. U.S. Patent Application Publication No. 2013/0086097  and further in view of Zeringue et al. U.S. Patent No. 8,726,177 and Bennett et al. U.S. Patent No. 5,615,367 do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1-20.  In particular the claimed concept teaches a user interface that allows a user to drag and drop logical objects onto a virtual canvas and assoicate the objects in a relationship and store the parent/child relationship in tables. In addition the 

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-20.
After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-20 (renumbered as 1-20) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  April 09, 2021
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159